W. Allen, J.
It is difficult to see what question of law is presented by these exceptions. The trial was by the court without a jury. The defendants asked for a ruling which was appropriate to the evidence offered by them, but which was not applicable to the facts found by the court; and the court found the facts to be such as to bring the case within a different legal proposition, the correctness of which is not controverted by the defendants. The argument for the defendants is, that, upon their evidence, the ruling they asked for should have been given. But there was conflicting evidence, and the court found that the facts assumed in the defendants’ prayer were not proved, and that the representation and warranty on which the defendants relied were not made. No facts are found from which such representation or warranty can be implied; on the contrary, the facts found exclude an implied warranty.

Exceptions overruled.